DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments and affidavit filed 8/3/22 are acknowledged. Any objection or rejection from the office action of 3/3/22 that is not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the species of SEQ ID NO: 20 were elected.
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/22.
Newly added claims 38-39 read on the elected species.
Claims 1-35 and 37 have been canceled.
Claims 38-39 are being examined.

Priority
This application is a 371 of PCT/IL2019/050774 07/10/2019 and claims foreign benefit of ISRAEL 260555 07/11/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/22 and 8/28/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The 112 rejection is a new rejection necessitated by amendment (due to claim language that was not present in the previously examined claims).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The previously examined claims expressly recited ‘being no longer than six amino acids’. Instant claim 38 recites ‘having an amino acid sequence which consists’. As set forth in MPEP 2111.03 the use of ‘consists’ in the body of the claims does not necessarily limit open ended language in the claims (In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004)). MPEP 2111.03 recognizes that the transitional phrase ‘having’ could be open or closed. In the instant case, the acceptable length of the peptides of claims 38-39 is unclear. One possibility is that the phrase ‘having’ is open-ended and as in Crish the open ended language does not limit the total length (in which case the peptides comprise one of SEQ ID NOs: 4, 18, 20 or 21). Alternately, it is possible that the language is intended to read on peptides that are only 6 amino acids in length (SEQ ID NOs: 18 and 20) or only 7 amino acids in length (SEQ ID NOs: 4 and 21). 
Although unclear, the claim language has been interpreted such that ‘having’ is open-ended and as in Crish the open ended language does not limit the total length (in which case the peptides comprise one of SEQ ID NOs: 4, 18, 20 or 21).

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 101. Since the claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of a natural protein of a natural protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. Instant SEQ ID NO:4 is of sequence LPPLAYP. As set forth in the sequence listing SEQ ID NO:21 also encompasses LPPLAYP (as the sequence listing merely states that certain residues ‘may’ be in the D-amino form). BLAST results for LPPLAYP (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 9/7/22, 41 pages) show that LPPLAYP is a fragment of numerous natural proteins. Thus SEQ ID NO: 4 (and 21) corresponds to a fragment of a known protein. Further, based on the claim interpretation above the claims read on the full length protein.
In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of protein (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The word ‘isolated’ does not imply or require any specific structural modifications to the peptide as compared to the naturally occurring protein. Thus the answer to prong two of step 2a is no.
The instant claims recite SEQ ID NO:4 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 38 recites ‘isolated’. However, such phrase does not change the sequence that is claimed. Claim 39 recites a composition. The composition of claim 39 can correspond to the peptide in water which itself is naturally occurring. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).
Based on the Myriad decision cited above applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). The claims do not require any additional features that add significantly more to the exceptions.
In relation to the elected species of SEQ ID NO:20, there is no evidence that any naturally occurring proteins comprise instant SEQ ID NO:20 which requires a D-amino acid so a product claim that is limited to SEQ ID NO:20 would be 101 compliant. 
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. There appears to be no comparison to the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that SEQ ID NO: 21 comprises D-amino acids, that is not necessarily the case. The sequence listing merely states that certain residues ‘may’ be in the D-amino form for SEQ ID NO: 21.
Although applicants argue about artificial peptides and D-amino acids, such features are not necessarily required of all the peptides recited in the claims. 

Claim Rejections - 35 USC § 102
The 102 rejection is a new rejection necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattendorf et al. (US 2016/0090612; ‘Hattendorf’).
Hattendorf teach an isolated protein that is SEQ ID NO: 72 (section 0180). The sequence listing for SEQ ID NO: 72 (starting at page 88) shows that SEQ ID NO:72 comprises PPLAYP (beginning at residue 665).
In relation to claim 38, Hattendorf teach an isolated protein that is SEQ ID NO: 72 (section 0180). The sequence listing for SEQ ID NO: 72 (starting at page 88) shows that SEQ ID NO:72 comprises PPLAYP (beginning at residue 665) which is instant SEQ ID NO: 18 (see claim interpretation section above). Since the peptide meets the structural limitations it has been interpreted as meeting the functional limitations.
In relation to claim 39, Hattendorf teach an isolated protein that is SEQ ID NO: 72 (section 0180). Thus the protein would have been in a composition as claimed.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the art cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herkel et al. (WO 2006/021954; as cited with IDS 2/11/21; ‘Herkel’).
	Herkel teach peptides for inhibiting cellular and immune stress responses (abstract). Herkel specifically teach a peptide identified as stressin-1 (SEQ ID NO: 1) of sequence LPPLPYP (page 7 line 1). Herkel teach beneficial properties of SEQ ID NO: 1 (examples 2-8). Herkel teach a fragment of SEQ ID NO: 1 (claim 12). Herkel specifically teach that the peptide comprises from 5 to 25 amino acids (claim 2) with 5 to 20 amino acids being preferred (page 17 lines 15-16). Herkel expressly refer to peptides having a deletion of a residue (page 18 first complete paragraph). Herkel teach peptide mimetics with reduced susceptibility to cleavage and inactivation by peptidases where such mimetics comprise a D-amino acid (page 19 lines 24-30). Herkel teach that methods of synthesis are known (page 17 first complete paragraph). Herkel teach the peptides in a composition with a carrier (claims 17 and 22).
	Herkel does not provide an example with a peptide that is identical to the elected species.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Herkel based on the specific suggestions of Herkel. Herkel specifically teach a peptide identified as stressin-1 (SEQ ID NO: 1) of sequence LPPLPYP (page 7 line 1). Since Herkel specifically teach that the peptide comprises from 5 to 25 amino acids (claim 2) with 5 to 20 amino acids being preferred (page 17 lines 15-16) and Herkel expressly refer to peptides having a deletion of a residue (page 18 first paragraph) one would have been motivated to delete a residue from either terminal end of SEQ ID NO:1 resulting in LPPLPY for example. Further, since Herkel teach peptide mimetics with reduced susceptibility to cleavage and inactivation by peptidases where such mimetics comprise a D-amino acid (page 19 lines 24-30) one would have been motivated to incorporate a D-amino acid resulting in peptides such as dLPPLPY. One would have had a reasonable expectation of success based on the express suggestions of Herkel and because Herkel teach that methods of synthesis are known (page 17 first complete paragraph).
	In relation to the peptide of instant claim 38, as discussed above Herkel suggest peptides including dLPPLPY which correspond to instant SEQ ID NO: 20. Since the peptide meet the structural limitations it has been interpreted as meeting the functional limitations.
	In relation to claim 39, Herkel teach the peptides in a composition with a carrier (claims 17 and 22).

Response to Arguments - 103
Applicant's arguments and declaration filed 8/3/22 have been fully considered but they are not persuasive with respect to the rejection set forth above. 
Although applicants argue that the claims have been amended, the amended claims are addressed above. Further, the rejection previously addressed the elected species (SEQ ID NO:20) which remains encompassed by the claims.
Although applicants argue that a declaration shows an improvement and the declaration refers to showing a superior effect, MPEP 716.02(b) states that the burden is on the applicant to establish that results are unexpected and have the burden of explaining the data. MPEP 716.02 states that differences between the claimed invention and the prior art may be expected to result in some differences in properties. MPEP 716.02(d) states that unexpected results are to be commensurate in scope with the claimed invention. MPEP 716.02(c) II states that expected beneficial results are evidence of obviousness.
First, with respect to explaining the data, the units for the information provided in the tables is not set forth. Two of the rows in each of the tables refers to ‘cells’. However, the property as claimed is weight. Each of the Tables refers to ‘thyme’ weight. Thyme is an herb and its relevance to the instant clams is unclear.
With respect to the spleen weight data in Table 1, it appears that the control and test peptides show the same trend: a reduction in spleen weight. The control appears to reduce the spleen weight by approximately 15% ((96-82)/96 * 100) while test peptides appear to reduce the spleen weight by approximately 10%, 14% and 13%. With respect to the spleen weight data in Table 2, the control appears to reduce the spleen weight by approximately 15% ((103-87.5)/103 * 100) while the test peptide appears to reduce the spleen weight by approximately 12%. As recognized by MPEP 716.02: differences between the claimed invention and the prior art may be expected to result in some differences in properties. Further, the standard deviations within the data show variability. Although there might be very slight differences in the change in spleen weight there is no basis to conclude that the properties differ to ‘such an extent that the difference is really unexpected’ (see MPEP 716.02). For example, the normal spleen weight in table 1 is 96 while the control peptide treatment is 82 and one of the test peptides treatments is 82.75. There is no basis to conclude that such small difference ‘is really unexpected’.
Further, the sequence listing for SEQ ID NO: 21 merely states that certain residues ‘may’ be in the D-amino form for SEQ ID NO: 21. Thus SEQ ID NO:21 represents a genus and it appears that only a single species of that genus was tested.
In summary, the declaration under 37 USC 1.132 filed 8/3/22 is insufficient to overcome the rejection because the burden is on the applicant to explain the data; the slight differences as compared to the control would not lead one to conclude that the properties differ to ‘such an extent that the difference is really unexpected’ (see MPEP 716.02); and the peptides tested do not correspond to the full genus as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658